LOTTINGER, Judge.
The plaintiff, Sinie Bell Smith, filed two suits for civil damages resulting from injuries sustained when she was allegedly beaten by deputy sheriffs of the Parish of East Baton Rouge. The demand in each suit is against the sheriff and his deputy in their official capacities, and against the deputy in his individual capacity. The suits were consolidated for purposes of trial and trial was before jury. In each 'case the verdict and judgment were in favor of defendants.
, For the reasons this day assigned in the case entitled Smith v. Clemmons, Sheriff, La.App., 48 So.2d 813, the judgment of the lower court is affirmed at plaintiff’s costs.
Judgment affirmed.